Name: Commission Regulation (EEC) No 939/90 of 11 April 1990 reintroducing the levying of the customs duties applicable to copper bars, rods, profiles, tubes and pipes of CN codes ex 7407 and 7411 originating in Mexico to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries;  America
 Date Published: nan

 No L 96/46 Official Journal of the European Communities 12. 4. 90 COMMISSION REGULATION (EEC) No 939/90 of 11 April 1990 reintroducing the levying of the customs duties applicable to copper bars, rods , profiles, tubes and pipes of CN codes ex 7407 and 7411 originating in Mexico to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of copper, bars, rods, profiles, tubes and pipes of CN codes ex 7407 and 741 1 originating in Mexico the individual ceiling amounts to ECU 3 1 50 000 whereas that ceiling was reached on 23 March 1990 by charges of imports into the Community of the products in question originating in Mexico ; whereas, it is appro ­ priate to reintroduce the levying of customs duties for the products in question with regard to Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular, Article 9 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas, in pursuance of Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 6 of Annex I ; Whereas Article 7 of Regulation (EEC) No 3896/89 provides that the levying of customs duties on imports of the products in question originating in each of the coun ­ tries and territories concerned may at any time be reintro ­ duced as soon as the individual ceilings in question are reached at Community level ; As from 15 April 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89 , shall be reintroduced on imports into the Community of the following products, originating in Mexico : Order No CN code Description 10.0920 ex 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7411 ; Copper bars, rods and profiles  Of copper alloys   Of copper-zinc base alloys (brass)    Hollow profiles   Of copper-nickel base alloys (cupronickel) or copper-nickel ­ zinc base alloys (nickel silver)    Hollow-profiles   Of copper-nickel-zinc base alloys (nickel silver)    Hollow profiles  Other   Hollow profiles Copper tubes and pipes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 383, 30 . 12. 1989, p. 1 . 12. 4. 90 Official Journal of the European Communities No L 96/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990. For the Commission Christiane SCRIVENER Member of the Commission